                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


GERALD LESSERT, SPECIAL                               5:17-CV-05030-JLV
ADMINISTRATOR OF THE ESTATE OF
RICHARD CLAYMORE LESSERT,
DECEASED;                                      ORDER ON MOTION TO QUASH;
                                              MOTION FOR PROTECTIVE ORDER;
                   Plaintiff,                 MOTION TO EXTEND DEADLINES;
                                                  MOTION TO LIFT ORDER
       vs.                                    EXTENDING TIME FOR PLAINTIFF
                                                       TO RESPOND
BNSF RAILWAY COMPANY,
A CORPORATION;

                   Defendant.



       This is an action brought under the Federal Employers’ Liability Act, 45

U.S.C. §§ 51, et seq. Defendant BNSF Railway Co. filed a Motion to Quash and

a Motion for Protective Order on Plaintiff Gerald Lessert’s Fed. R. Civ. P.

30(b)(6) deposition notices (Doc. 65). Also pending is Plaintiff’s Motion to

Extend Deadlines Relevant to Pending Work. (Doc. 63). United States District

Court Judge Jeffrey L. Viken, Chief Judge, referred the case to this magistrate

judge for the purpose of resolving pretrial motions. (Doc. 121).

                            FACTUAL BACKGROUND

      The present dispute stems from two Rule 30(b)(6) notices that Plaintiff

served upon Defendant on April 24, 2019. (Docs. 67-1, 67-2). The first notice

encompasses Defendant’s training, education, and instructions. (Doc. 67-1).

The second notice encompasses testing, qualification, and certification. (Doc.

67-2). Defendant objects to the notices and argues they are overly broad, lack
                                        1
relevance, and that it is impossible for Defendant to present a knowledgeable

deponent. (Doc. 66 at p. 2–6). For those reasons, Defendant requests a

protective order. (Id.). Defendant further states the notices are unduly

burdensome because Plaintiff served Defendant on April 24, 2019, and

requested that the depositions take place on May 1, 2019, the final day of the

discovery period. For this reason, Defendant asks the court to quash the

notices. (Id. at p. 6–7). On May 1, 2019, Plaintiff filed a motion to extend

deadlines relevant to pending work, asking the court to extend the discovery

deadline for certain purposes. (Doc. 63). Defendant opposes that motion.

(Doc. 89). Finally, Defendant requests to lift the stay on briefing regarding a

pending motion for partial summary judgment. (Doc. 122; see Docs. 47, 53).

Plaintiff opposes that motion, stating that the 30(b)(6) depositions are vital to

Plaintiff’s ability to respond to the motion for summary judgment. (Doc. 145).

                                  DISCUSSION

      Under Fed. R. Civ. P. 30(b)(6), a party may designate a public or private

corporation as the deponent and list with reasonable particularity the matters

the party wishes to examine the corporation on. The corporation must then

designate one or more persons to testify on behalf of the corporation. Id. “The

persons designated must testify about information known or reasonably

available to the organization.” Id. The corporation “must make a conscientious

good-faith endeavor to designate the persons having knowledge of the matters

sought by [the interrogator] and to prepare those persons in order that they

can answer fully, completely, unevasively, the questions posed by [the

                                         2
interrogator] as to the relevant subject matters.” Murphy v. Kmart Corp., 255

F.R.D. 497, 504–05 (D.S.D. 2009) (internal quotation omitted) (alterations in

original). “If no current employee has sufficient knowledge to provide the

requested information, the party is obligated to prepare [one or more witnesses]

so that they may give complete, knowledgeable and binding answers on behalf

of the corporation.” Id. at 505 (quoting Dravo Corp. v. Liberty Mut. Ins. Co.,

164 F.R.D. 70, 75 (D. Neb. 1995)) (alteration in original). Here, Defendant

argues the information sought through Plaintiff’s Rule 30(b)(6) notices is too

broad, imposes an undue burden, and is not the proper subject of a deposition.

      The scope of discovery is governed by Fed. R. Civ. P. 26. The scope

described by that rule is broad:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and
      proportional to the needs of the case, considering the importance of
      the issues at stake in the action, the amount in controversy, the
      parties’ relative access to relevant information, the parties’
      resources, the importance of the discovery in resolving the issues,
      and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this scope of
      discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “Relevancy is to be broadly construed for

discovery issues and is not limited to the precise issues set out in the

pleadings. Relevancy . . . encompass[es] ‘any matter that could bear on,

or that reasonably could lead to other matter that could bear on, any

issue that is or may be in the case.’” Murphy, 255 F.R.D. at 501 (quoting

E.E.O.C. v. Woodmen of the World Life Ins. Soc., 2007 WL 1217919, at

*1 (D. Neb. Mar. 15, 2007); Oppenheimer Fund, Inc. v. Sanders, 437 U.S.
                                        3
340, 351 (1978)). The party making the discovery request must make

some threshold showing of relevance. Hofer v. Mack Trucks, Inc., 981

F.2d 377, 380 (8th Cir. 1992). The burden then shifts to the party

resisting discovery to explain why the discovery request is improper.

Murphy, 255 F.R.D. at 502.

I.       Motion for Protective Order

         A party may obtain a protective order upon a showing of good cause.

General Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973).

Federal Rule of Civil Procedure 26(c)(1) governs the granting of a protective

order:

         A party or any person from whom discovery is sought may move for
         a protective order in the court where the action is pending—or as an
         alternative on matters relating to a deposition, in the court for the
         district where the deposition will be taken. The motion must include
         a certification that the movant has in good faith conferred or
         attempted to confer with other affected parties in an effort to resolve
         the dispute without court action. The court may, for good cause,
         issue an order to protect a party or person from annoyance,
         embarrassment, oppression, or undue burden or expense[.]

The trial court has significant discretion in either granting or denying a

protective order, and “only an abuse of that discretion would be cause for

reversal.” General Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th

Cir. 1973). Under Rule 26(c), a court may grant a protective order only upon a

showing of good cause by the moving party. Id. The movant must articulate “a

particular and specific demonstration of fact, as distinguished from stereotyped

and conclusory statements.” Id. (internal citation and quotation marks

omitted). The court must also consider “the relative hardship to the non-

                                           4
moving party should the protective order be granted.” Id. (internal citation

omitted).

      Defendant requests a protective order limiting the information sought by

Plaintiff in his Rule 30(b)(6) notices. Defendant states the requests are overly

broad and burdensome in the following ways: (1) the volume of employees

identified is largely irrelevant to Plaintiff’s specific conduct; (2) the timeframe

outlined is too broad; and (3) the language “in any form” and “any tangible

things” create an impossible burden. (Doc. 66 at p. 4–6). Defendant also

objects to any question about federal regulations and states it is improper for

Plaintiff to depose Defendant about interpretation or applicability of federal

law. (Id. at p. 5).

      A.     The notices are overly broad and unduly burdensome

             1.       Scope

      Defendant objects to the scope of the information requested in both

notices. Plaintiff seeks information regarding the training, education, and

instruction of Defendant’s officers, agents, and employees generally, and

Defendant’s rules, customs, practices, policies and procedures for the testing,

qualification, and/or certification of Defendant’s officers, agents, and

employees on and prior to January 17, 2017. (Doc. 67-1 at p. 2; Doc. 67-2 at

p. 2). Defendant objects on the basis that the notices request information on

all Defendant’s employees for the entire history of the railroad. (Doc. 66 at p.

5). Defendant also claims that information regarding employees within other

departments is irrelevant to the incident described in the complaint. (Id.).

                                          5
Finally, Defendant states the notices are unduly burdensome because they

require the deponent to familiarize him or herself with a very large amount of

information in a short period of time. (Doc. 98 at p. 5).

      In his response, Plaintiff states the requests are inherently limited by the

federal Roadway Worker Protection (“RWP”) regulations governing training,

testing, and certification of employees, which were enacted in 1996. Therefore,

Plaintiff states the notices only seek information between 1996 and 2017.

(Doc. 91 at p. 23). Additionally, Plaintiff states the notices only request

information regarding employees governed by the RWP regulations. (Id.).

Plaintiff asserts the information is relevant because the RWP regulations apply

to the members of both departments involved in the Test Train project, they

should have been implemented for all employees involved in the project, and if

they had been, Decedent would not have been killed. (Id. at p. 16–17).

      Defendant replies that even under that narrowed scope, Plaintiff’s

request for information for “any and all BNSF employees who foul track from

. . . 1996, to the present” is simply irrelevant. (Doc. 98 at p. 5). Defendant

states that the certification, training, etc. of other employees is completely

unrelated to the decisions made by Decedent and his three-man crew on the

day of the accident. (Id. at p. 3).

      The court finds that a narrowed request is appropriate. Plaintiff has not

shown why questions about Defendant’s practices beginning in 1996 are

relevant. Plaintiff may ask questions about training, education, instruction,

and testing, qualification, and/or certification of employees governed by the

                                         6
RWP regulations between January 2012 and January 17, 2017. Plaintiff’s

request for information subsequent to January 17, 2017 is not relevant.

Defendant’s motion for protective order is granted on this point.

            2.     Materials Requested

      In both notices, Plaintiff requests identification of all documents “in any

form” and “any tangible things” that record or reflect the subject of the notices.

(Doc. 67-1 at p. 4; Doc. 67-2 at p. 2). Defendant states these requests are far

too broad and create an impossible burden. (Doc. 66 at p. 6). Further,

Defendant states it has already provided a “myriad of documents” covering the

identified subject areas. (Id.). Plaintiff responds that the language “in any

form” and “any tangible thing” is limited by the subject matter of the notices,

and is necessary because Plaintiff does not know the form in which Defendant

possesses the requested information. (Doc. 91 at p. 16, 25).

      The court finds that the notices identify with reasonable specificity the

information sought: the notices specifically request information related to on-

track protection and the testing, qualification, and certification of employees

related to on-track protection. (Doc. 67-1, 67-2). The phrases “in any form”

and “any tangible things” are sufficiently limited by the information sought.

Plaintiff’s request is not unduly burdensome. Moreover, the fact that

Defendant has already produced information covering the identified subject

areas does not excuse Defendant from complying with the Rule 30(b)(6)

depositions. “In responding to a Rule 30(b)(6) notice or subpoena, a

corporation may not take the position that its documents state the company’s

                                        7
position. . . . Producing documents and responding to written discovery is not a

substitute for providing a thoroughly educated Rule 30(b)(6) deponent.”

Murphy, 255 F.R.D. 497 at 506–07 (internal quotations and brackets omitted).

No good cause showing, Defendant’s motion for protective order is denied on

this point.

      B.      Federal Regulations

       A primary point of dispute in both notices is Plaintiff’s request for

information dealing with federal regulations. Plaintiff states that the Federal

Railroad Administration (“FRA”) enacted the RWP regulations, 49 C.F.R. Part

214, Subpart C, to require railroads to establish effective on-track safety for

their employees. (Doc. 91 at p. 4–5). Plaintiff states that the RWP regulations

require railroads to “translate the . . . regulations into work rules, and the work

rules make the FRA regulations effective in railroad operations.” (Id. at p. 6).

Plaintiff believes Defendant did not properly translate the RWP regulations

when enacting its own work rules. (Id. at p. 6–9). Plaintiff wishes to depose

Defendant on its interpretation and application of the RWP regulations,

including drafting its work rules and enforcing those rules. Defendant objects

on the basis that it is improper for Plaintiff to ask questions about

interpretation or applicability of federal law. (Doc. 66 at p. 5). Thus,

Defendant resists all questions about federal law.

      As a threshold matter, Plaintiff shows that the federal regulations at

issue are relevant. Defendant’s interpretation and implementation of the RWP

regulations are relevant to Plaintiff’s allegation that Defendant failed to follow

                                         8
those regulations. (Doc. 1 at ¶ 17). Further, Defendant cites no authority in

support of its statement that “it is improper for Plaintiff to depose BNSF about

interpretation or applicability of federal law.” (Doc. 66 at p. 5). No good cause

showing, Defendant’s motion for protective order is denied on this point.

II.   Defendant’s Motion to Quash; Plaintiff’s Motion                  to   Extend;
      Defendant’s Motion to Lift Order Extending Time

      Defendant argues that the timeframe provided for the Rule 30(b)(6)

depositions is unreasonably brief, and asks the court to quash the notices.

(Doc. 66 at p. 6; Doc. 98 at p. 2). On May 1, 2019—the same day in which

Defendant filed the motion to quash—Plaintiff filed a motion to extend

deadlines relevant to pending work, which Defendant opposes. (Doc. 63; see

Doc. 89). Plaintiff requests to extend the discovery deadline by two months.

(Doc. 63). Plaintiff bases his motion on court resolution of the motion to

quash; time to obtain the corporate designee depositions; review of discovery

disputes not resolved in the May 1, 2019 meet and confer; obtaining the

deposition of Jim Keliwitz and followup depositions of other crew members; and

investigation of Defendant’s motion to amend its answer at Docket 60, which is

currently pending before the court. (Doc. 64 at p. 3). Defendant opposes the

motion to extend deadlines, contending that discovery is complete and Plaintiff

fails to show good cause under Federal Rule of Civil Procedure 16 to modify the

scheduling order. (Doc. 89 at p. 1, 4–5). Defendant argues that delaying the

trial by two more months “by conducting expensive, unnecessary, and

irrelevant discovery is highly and unfairly prejudicial.” (Id. at p. 6).



                                          9
      Federal Rule of Civil Procedure 16 requires the court to issue an order

setting deadlines for various stages of the litigation. The Rule 16 scheduling

order may be modified only for good cause. Fed. R. Civ. P. 16(b)(4); Sherman v.

Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). The primary

measure of good cause is the movant’s diligence in attempting to meet the

scheduling order’s requirements. Bradford v. DANA Corp., 249 F.3d 807, 809

(8th Cir. 2001). “While the prejudice to the nonmovant resulting from

modification of the scheduling order may also be a relevant factor, generally,

[the court] will not consider prejudice if the movant has not been diligent in

meeting the scheduling order’s deadlines.” Sherman, 532 F.3d at 717. Even

when the movant shows good cause, the district court retains discretion as to

whether to grant the motion. Bradford, 249 F.3d at 809. Further, the court

must interpret Rule 16 in manner so as to achieve the “just, speedy, and

inexpensive determination of every action.” See Fed. R. Civ. P. 1.

      The court finds Plaintiff has shown good cause meriting an additional

extension in this case. Plaintiff’s motion identifies limited discovery issues that

remain outstanding. (Doc. 64 at p. 3). The record reflects disagreements over

the Rule 30(b)(6) depositions beginning in April 2019, but does not show a lack

of diligence on Plaintiff’s part. In fact, just two months before Plaintiff filed the

pending motion to extend, the parties filed a joint motion to extend in which

they stated “[they ha[d] been diligent in progressing discovery and taking as

many depositions as time and travel will allow[,]” and “ha[d] done a good job

cooperating with each other in service of the administration of justice.” (Doc.

                                         10
58 at p. 3). Finally, the court finds Defendant’s arguments regarding prejudice

unpersuasive because trial has not yet been set in this case, and there are

currently sixteen pretrial motions pending in this case, including five motions

for partial summary judgment. Good cause showing, the court grants the

motion to extend deadlines for the narrow purposes outlined in Plaintiff’s

motion. A limited extension is appropriate. Because the court grants the

motion to extend deadlines, Defendant’s motion to quash the Rule 30(b)(6)

depositions is rendered moot and the court denies it as such.

        Finally, Defendant requests to lift the court’s order staying briefing

regarding Defendant’s Motion for Partial Summary Judgment at Docket 47.

(Doc. 122). Plaintiff represents that he needs to obtain the 30(b)(6) depositions

in order to respond to the Motion for Partial Summary Judgment. (Doc. 145 at

p. 11). The court orders the depositions to take place on or by August 31,

2019, giving Plaintiff the information he needs to respond to the Motion for

Partial Summary Judgment. The court therefore grants Defendant’s Motion to

Lift Order Extending Time for Plaintiff to Respond, and will require Plaintiff to

respond to the Motion for Partial Summary Judgment on or by September 12,

2019.

                                   CONCLUSION

        For the aforementioned reasons, it is hereby

        ORDERED that Defendant’s Motion for Protective Order (Doc. 65) is

granted in part and denied in part as stated above, and Defendant’s Motion to

Quash is denied as moot. It is further

                                          11
        ORDERED that Defendant shall submit to Plaintiff’s Rule 30(b)(6)

depositions on or by August 31, 2019.

        ORDERED that Plaintiff’s Motion to Extend Deadlines Relevant to

Pending Work (Doc. 63) is granted and the scheduling order is amended as

follows:

        1. All discovery, including expert discovery, shall be commenced in time

           to be completed by August 31, 2019; and

        2. All motions, other than motions in limine, together with supporting

           briefs, shall be filed and served on or before September 12, 2019.

It is further

        ORDERED that all other provisions of the court’s scheduling order

(Docket 23) remain in effect unless specifically changed. It is further

        ORDERED that Defendant’s Motion to Lift Order Extending Time for

Plaintiff to Respond (Doc. 122) is granted. Plaintiff shall respond to

Defendant’s Motion for Partial Summary Judgment on or by September 12,

2019.

                              NOTICE TO PARTIES

        Pursuant to 28 U.S.C. ' 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. ' 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. ' 636(b)(1)(A). Failure to file timely objections will result in


                                         12
the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).



      DATED this 30th day of July, 2019.
                                     BY THE COURT:


                                     DANETA WOLLMANN
                                     United States Magistrate Judge




                                       13
